Citation Nr: 1329817	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypertension, to include as secondary to status post-incarcerated left inguinal herniorrhaphy has been received.

2.  Entitlement to a compensable evaluation for status post-incarcerated left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In June 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore preliminarily consider the claims under the provisions of 38 C.F.R. § 3.156, concerning the receipt of new and material evidence to reopen a claim.

The issue of entitlement to service connection for hypertension on the merits as well as entitlement to a compensable evaluation for status post-incarcerated left inguinal herniorrhaphy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for hypertension was last denied in an April 2004 decision of the RO.  The Veteran did not appeal.

2.  The evidence received since the April 2004 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that issues on appeal are being reopened and are subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), as further action is being requested in this case.    

I.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
II.  Analysis 

In April 2004, the Veteran's claim for service connection for hypertension was denied by the RO.  Notice of this decision was mailed April 15, 2004.  Although the Veteran filed a notice of disagreement with this decision, the Veteran did not perfect an appeal of the issue of service connection for hypertension.  See Veteran's letter and attached physician letter dated in May 2004.  The Veteran filed a new claim for service connection for hypertension in August 2009, more than a year following notice of the April 2004 RO decision.  Therefore, the April 2004 RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In essence, the RO denied the Veteran's claim because there was no evidence that the claimed disorder occurred in or was caused by the Veteran's military service.  The Board's inquiry will be directed to the question of whether any additionally submitted evidence [i.e., that added to the file after April 2004] is new and material evidence.

The Veteran now claims that his hypertension is secondary to his service-connected status post inguinal hernia repair.  Although this theory was not discussed in the April 2004 decision, a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather is regarded as a claim to reopen the previously denied claim, and if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474   (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Therefore, new and material evidence is required to reopen the issue of entitlement to service connection for hypertension.

Since April 2004, the Veteran submitted a letter from his physician stating that despite being placed on various medications, the Veteran has had a very resistant elevation in his blood pressure.  See statement by MJW, Jr., MD dated in August 2009.  The physician opined that the elevation of his blood pressure "may be exacerbated by chronic pain from chronic groin pain status post inguinal hernia repair."  Id.    

The credibility of medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection. See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for hypertension, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2012).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claims.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the claim may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for hypertension, the appeal to this extent is granted.


REMAND

Having reopened the Veteran's claims, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection for hypertension must be remanded for further evidentiary development. 

VA examination for status post-incarcerated left inguinal herniorrhaphy.

The Veteran claims an increased rating for his status post-incarcerated left inguinal herniorrhaphy.  The Veteran was most recently afforded a VA QTC examination for status post-incarcerated left inguinal herniorrhaphy in April 2008.  Since that time, the Veteran has complained of pain radiating to the left side of his leg and back.  

The Veteran has also been diagnosed with additional genitourinary disabilities, namely bilateral varicocele and intratesticular cysts, left groin entrapment neuritis, and left testicular hypertrophy.  See June 2012 VA QTC examination.  The RO granted service connection for bilateral varicocele and intratesticular cysts with left groin entrapment neuritis as secondary to service-connected disability of status post-incarcerated left inguinal herniorrhaphy.  Regarding the service-connected status post-incarcerated left inguinal herniorrhaphy on appeal, its current status and whether or to what extent it is affected by the additional disabilities diagnosed, remains unclear.  In a February 2012 letter, Dr. W., the Veteran's VA physician, explained that bilateral varicoceles and intratesticular cysts "could be contributing to" his chronic groin pain.  The evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2012).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine what the current manifestations are of his service-connected genitourinary disabilities.

VA treatment records

During the June 2013 Board hearing, the Veteran reported that he was currently being treated at the VA.  No treatment record since July 2010 have been associated with the claims file or uploaded to Virtual VA.  Furthermore, the Veteran reported that he received an ultrasound at the VA in September 2011 relating to his groin pain.  VA has a duty to obtain all pertinent VA treatment records. 38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.

VA examination for hypertension

The Veteran claims that his groin pain aggravates his hypertension.  As noted above, the Veteran submitted an opinion from his VA physician stating that despite being placed on various medications, the Veteran has had a very resistant elevation in his blood pressure.  See statement by MJW, Jr., MD dated in August 2009.  The physician opined that the elevation of his blood pressure "may be exacerbated by chronic pain from chronic groin pain status post inguinal hernia repair."  Id.  The Board finds that the physician's opinion is speculative in nature.  An examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  However, as this opinion shows that there is a possibility of a relationship between his groin pain and his hypertension, the Board finds that a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent VA treatment records since July 2010 and associate them with the claims file.  

Ensure that the September 2011 VA ultrasound report is obtained and associated with the claims file.

2.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of the service-connected status post-incarcerated left inguinal herniorrhaphy.  A separate nerve examination must be completed to determine the current severity of Veteran's neuritis.  All disabilities that may be causing the Veteran's groin pain should be considered in the examination.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should describe all symptomatology due to the Veteran's service-connected status post-incarcerated left inguinal herniorrhaphy including, but not limited to, whether a right hernia is currently present and whether there is any evidence of neurological impairment associated with the Veteran's service-connected status post-incarcerated left inguinal herniorrhaphy.  

As part of this examination, the examiner should also specifically comment on the following:

a)  The size of the hernia, if present, and whether it is recurrent, readily reducible and required to be supported by a truss or belt.

b)  The size, shape of any post-operative scar, to include whether there is underlying soft tissue damage or whether the scar is unstable (in that there is frequent loss of covering skin over the scar), painful, or causes any limitation of motion or other indirect sequelae.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected status post-incarcerated left inguinal herniorrhaphy on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  After the above development and examination has been completed, schedule the Veteran for new VA examination to determine the etiology of the Veteran's hypertension.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should be asked to review the claims file and address the following:

a.  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension began in or is related to his military service?  

b.  Is it at least as likely as not that the Veteran's hypertension was caused by any service-connected disability or disabilities (pseudofolliculitis barbae, status post-incarcerated left inguinal herniorrhaphy, erectile dysfunction, bilateral varicocele and intratesticular cysts with left groin entrapment neuritis, and scar associated with left inguinal herniorrhaphy)?

c.  Is it at least as likely as not that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond natural progression) by his service-connected disabilities?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities.

A complete rationale for any opinion expressed must be provided, to include explanation if the examiner determines an opinion cannot be provided without resort to speculation.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire file is required; however, attention is invited to the physician's opinion dated in August 2009 which states that the Veteran's elevated blood pressure "may be exacerbated by" chronic groin pain status post inguinal hernia repair.  The examiner is asked to comment specifically on such a relationship.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268   (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provides an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


